

Exhibit 10.13


AMENDED AND RESTATED EMPLOYMENT AGREEMENT




THIS    AMENDED    AND    RESTATED    EMPLOYMENT    AGREEMENT (“Agreement”) is
made this August 1, 2016 (“Effective Date”) by and between BRICKELL BIOTECH,
INC., a Delaware corporation with a business address located at 2600 Southwest
Third Avenue, Ste. 300, Miami, Florida 33129 (the “Corporation”), and DEEPAK
CHADHA, a Massachusetts resident, with an address of 9 Dutchess Road, Franklin,
MA 02038 (the “Employee”).


R E C I T A L S:


WHEREAS, the Employee possesses substantial experience in the field of
pharmaceuticals and business;


WHEREAS, the Corporation currently employs Employee as Senior Vice President,
Global Regulatory Affairs of the Corporation pursuant to the terms of the
Employment Agreement dated December 23, 2015 (the “Original Employment
Agreement”);


WHEREAS, the Corporation and Employee desire to amend and restate the Original
Employment Agreement in its entirety with this Agreement.


WHEREAS, the Employee is willing to continue to make his services available to
the Corporation and on the terms and conditions hereinafter set forth and as
amended and restated by this Agreement.


NOW, THEREFORE, in consideration of the recitals, premises and mutual covenants
set forth herein, the parties agree as follows:


1.
Employment.



1.1    Employment and Term. The Corporation hereby agrees to employ the Employee
and the Employee hereby agrees to serve the Corporation on the terms and
conditions set forth herein.


1.2    Duties of Employee. During the Term of Employment under this Agreement,
the Employee shall serve as Chief Regulatory, Preclinical and Quality Compliance
Officer, satisfactorily completing the responsibilities set forth in further
detail in Attachment A hereto (“Attachment A”). Additionally, Employee shall
diligently perform all other services and shall exercise such power and
authority as may from time to time be delegated to him by the Corporation. The
foregoing shall not limit his right to be involved in other not-for-profit,
civic or charitable activities nor limit the Employee’s right to serve as an
advisor or board member for other non-competing corporate or not-for-profit
entities, or as otherwise permitted by the Board of Directors of the Corporation
(the “Board”).
















--------------------------------------------------------------------------------





2.
Term.



2.1    Initial Term. Notwithstanding the Effective Date, this Agreement shall
commence (the “Initial Term”) on January 8th, 2016 (the “Commencement Date”) and
expire three
(3) years from the Commencement Date unless sooner terminated in accordance with
Section 5
hereof.


2.2    Renewal Terms. At the end of the Initial Term, the Term of Employment
shall automatically renew for successive one year (1) year terms (subject to
earlier termination as provided in Section 5 hereof) unless the Corporation or
the Employee delivers written notice to the other at least ninety (90) days
prior to the Expiration Date of its or his election not to renew the Term of
Employment or the parties mutually determine otherwise.


2.3    Term of Employment and Expiration Date. The period during which the
Employee shall be employed by the Corporation pursuant to the terms of this
Agreement is sometimes referred to in this Agreement as the “Term of
Employment”, and the date on which the Term of Employment shall expire
(including the date on which any renewal term shall expire), is sometimes
referred to in this Agreement as the “Expiration Date”).


3.
Compensation.



3.1    Base Salary. The Corporation shall pay Employee a base salary at the
annual rate of Two Hundred Eighty Thousand Dollars ($280,000.00) (the “Base
Salary”) commencing September 1, 2016 and running through the Term of
Employment. All salary is payable subject to standard federal and state payroll
withholding requirements in accordance with Corporation’s standard payroll
practices. The Corporation agrees to undertake a salary and bonus review on an
annual basis with adjustments to be made by management in conformity with the
achievement of performance goals and objectives.


3.2
Bonuses.



a.Discretionary Bonus. The Corporation expects to pay Employee a discretionary
performance bonus target of twenty-five percent (25%) of Base Salary, to be due
and payable on an annual basis, upon terms to be determined, provided nothing
herein shall be a guarantee of any amount of bonus, or any bonus at all. The
bonus, if any, is at the discretion of the Corporation based on factors as the
Corporation may determine. Such performance bonus is subject to standard federal
and state payroll withholding requirements in accordance with Corporation’s
standard payroll practices and is hereby incorporated into this Agreement by
reference. The date of such bonus, if any is provided, is expected to occur no
later than two months following the end of a calendar year.


c.Incentive Compensation. As part of that Consulting Agreement dated September
1, 2015 by and between Employee and Corporation (the “Consulting Agreement”),
and on September 1, 2015, the Corporation granted Employee options to purchase
10,000 shares of common stock of the Corporation, vesting as follows: 1,250
shares vested immediately on the date of grant (September 1, 2015), 3,750 will
vest one year from the grant date of such options, 2,500





--------------------------------------------------------------------------------




shares two years from the grant date of such options and 2,500 shares three
years from the grant date of such options at $4.20. As part of the Original
Employment Agreement, and on December 23, 2015, the Corporation granted Employee
options to purchase 30,000 shares of common stock of the Corporation, vesting as
follows: 5,000 shares immediately on the date of grant (December 23, 2015),
8,333 shares one year from the grant date of such options, 8,333 shares two
years from the grant date of such options and 8,334 shares three years from the
grant date of such options at $4.20. Notwithstanding the foregoing, 2,000 shares
of the most recent unvested tranche of unvested options from the grant on
December 23, 2015 are subject to automatic vesting upon the initiation of the
first BBI-4000 Phase 3 clinical trial (i.e. the enrollment of the first patient
in such study). Furthermore, on June 7, 2016, the Corporation granted Employee
options to purchase 5,000 shares of common stock of the Corporation, vesting as
follows: 1,666 shares will vest one year from June 7, 2016, 1,667 shares two
years from the grant date of such options and 1,667 shares three years from the
grant date of such options at $4.20. All such grants and vesting shall be
subject to conditions of continued employment by the Corporation and the related
terms and conditions applicable to all participants in the Brickell Biotech,
Inc. 2015 Equity Incentive Plan. Notwithstanding the foregoing, after March 1,
2017, any unvested Options shall vest in full upon the date of completion of a
Change in Control of the Corporation, if any Change of Control occurs, and as
such term is defined in Section 5.6(b) of the Agreement.


d.Special Bonuses. The Corporation shall pay Employee a one-time special bonus
of Fifty Thousand Dollars ($50,000.00) to be due and payable within 30 days of
the Corporation’s receipt of that Phase 3 Clinical Trial milestone payment by
Kaken Pharmaceutical Co, LTD. (“Kaken”) as further set forth in that License,
Development and Commercialization Agreement by and between the Corporation and
Kaken and a one-time special bonus of Twenty- Five Thousand Dollars ($25,000.00)
upon the initiation of the first BBI-4000 Phase 3 clinical trial (i.e. the
enrollment of the first patient in such study). Such bonuses are subject to
standard federal and state payroll withholding requirements in accordance with
Corporation’s standard payroll practices and is hereby incorporated into this
Agreement by reference.


Any bonuses payable pursuant to this Section 3.2 are sometimes hereinafter
referred to as “Incentive Compensation” and shall be paid by the Corporation to
the Employee within two (2) months after the end of the Bonus Period for which
it is payable.


For avoidance of doubt, the Consulting Agreement is no longer effective as of
January 8, 2016.


4.
Expense Reimbursement and Other Benefits.



4.1    Reimbursement of Expenses. Upon the submission of proper substantiation
by the Employee, and subject to such rules and guidelines as the Corporation may
from time to time adopt, the Corporation shall reimburse the Employee for all
reasonable expenses actually paid or incurred by the Employee during the Term of
Employment in the course of and pursuant to the business of the Corporation. The
Employee shall account to the Corporation in writing for all expenses for which
reimbursement is sought and shall supply to the Corporation copies of all
relevant invoices, receipts or other evidence reasonably requested by the
Corporation.







--------------------------------------------------------------------------------




4.2    Compensation/Benefit Programs. The Corporation currently permits its full
time employees to enroll in the Corporation’s healthcare plan, and the
Corporation pays the costs of the related premiums, however this policy is
subject to change and the Corporation may end this practice and not pay for all
or any of its full time employees’ healthcare premiums and/or may terminate its
healthcare plans at any time. Therefore, currently, and during the Term of
Employment, Corporation will directly pay the costs of your medical and vision
and dental insurance premiums so long as you enroll in the Corporation’s health
care and vision/dental plan. However, Corporation reserves the right to
eliminate and/or modify all or a portion of this payment or participation in any
plan at any time, upon notice to you. In addition, Corporation will reimburse
you for pre-approved Corporation expenses as set forth in the Corporation policy
manual and as the manual (or related policies) may be adjusted from time to
time.


4.3    Location. As part of your employment, Employee agrees to spend a minimum
of 5 business days per month in the Corporation’s office (Miami, FL or Boulder,
CO), as requested by Corporation, and/or at a mutually agreed upon off-site
premise, at the reasonable expense of Corporation and subject to its expense and
travel policy.


4.4
Other Benefits.



a.Personal Days. The Employee shall be entitled to twenty eight (28) paid
personal days annually, including vacation days, sick days and time off for
personal matters. Such personal days are to be taken at such times as the
Employee and the Corporation shall mutually determine. Personal days shall not
interfere with the duties required to be rendered by the Employee hereunder.
Additionally, the Employee shall be entitled to paid holidays as the Corporation
in its standard holiday schedule may observe.


b.Association Dues. During the Term of this Agreement, the Corporation may pay
reasonable initiation fees and dues payable in connection with the Employee’s
membership(s) in those clubs and activities that in the opinion of the Board are
in furtherance and directly related to the active conduct of the Corporation’s
business and are consistent with sound financial and tax planning.


c.Miscellaneous Benefits. The Corporation agrees to specifically reimburse the
Employee for (i) the cost of a cell phone and (ii) any such additional benefits,
if any, as the Board of Directors of the Corporation shall from time to time
determine.


5.
Termination.



5.1    Termination for Cause. The Corporation shall at all times have the right,
upon written notice to the Employee, to terminate the Term of Employment, for
Cause. For purposes of this Agreement, the term “Cause” shall mean: (i) an
action or omission of the Employee which constitutes a willful and material
breach of, or failure or refusal (other than by reason of his disability) to
perform his duties under this Agreement or any other agreements, including,
without limitation, the Company Protection Agreement, between the parties which
is not cured within fifteen (15) days after receipt by the Employee of written
notice of same; (ii) fraud, embezzlement, misappropriation of funds or breach of
trust in connection with his services hereunder; (iii) conviction of any crime





--------------------------------------------------------------------------------




which involves dishonesty or a breach of trust; or (iv) gross negligence in
connection with the performance of the Employee's duties hereunder, which is not
cured within fifteen (15) days after written receipt by the Employee of written
notice of same. Any termination for Cause shall be made in writing to the
Employee, which notice shall set forth in detail all acts or omissions upon
which the Corporation is relying for such termination.


The Employee shall have the right to address the Board regarding the acts set
forth in the notice of termination. Upon any termination pursuant to this
Section 5.1, the Corporation shall pay to the Employee his Base Salary to the
date of termination. The Corporation shall have no further liability hereunder
(other than for reimbursement for reasonable business expenses incurred prior to
the date of termination, subject, however, to the provisions of Section 4.1, and
payment of compensation for unused vacation days that have accumulated during
the calendar year in which such termination occurs).


5.2    Disability. The Corporation shall at all times have the right, upon
written notice to the Employee, to terminate the Term of Employment, if the
Employee shall become entitled to benefits under the Corporation’s disability
plan as then in effect, or, if the Employee shall as the result of mental or
physical incapacity, illness or disability, become unable to perform his
obligations hereunder for a period of 90 days in any 12-month period. The
Corporation shall have sole discretion based upon competent medical advice to
determine whether the Employee continues to be disabled. Upon any termination
pursuant to this Section 5.2, the Corporation shall
(i) pay to the Employee any unpaid Base Salary through the effective date of
termination specified in such notice, (ii) pay to the Employee his accrued but
unpaid Incentive Compensation, if any, for any Bonus Period ending on or before
the date of termination of the Employee’s employment with the Corporation, (iii)
pay to the Employee a severance payment equal to six (6) months of the
Employee's Base Salary at the time of the termination of the Employee’s
employment with the Corporation, such amount to be paid in the manner and at
such times as the Base Salary otherwise would have been payable to the Employee.
The Corporation shall have no further liability hereunder (other than for
reimbursement for reasonable business expenses incurred prior to the date of
termination, subject, however to the provisions of Section 4.1, and payment of
compensation for unused vacation days that have accumulated during the calendar
year in which such termination occurs).


5.3    Death. Upon the death of the Employee during the Term of Employment, the
Corporation shall (i) pay to the estate of the deceased Employee any unpaid Base
Salary through the Employee's date of death, (ii) pay to the estate of the
deceased Employee his accrued but unpaid Incentive Compensation, if any, for any
Bonus Period ending on or before the Employee’s date of death, (iii) continue to
pay to the estate of the deceased Employee the Base Salary the Employee was
receiving prior to his death under Section 3.1 hereof for a period of three (3)
months following the Employee’s death, in the manner and at such times as the
Base Salary otherwise would have been payable to the Employee. In addition, in
the event that the Employee’s spouse and/or children shall be eligible and shall
elect to receive COBRA coverage under the Corporation’s health plans, the
Corporation shall pay the premium payments applicable to such COBRA coverage
during the applicable COBRA continuation coverage period. The Corporation shall
have no further liability hereunder (other than for reimbursement for reasonable
business expenses incurred prior to the date





--------------------------------------------------------------------------------




of the Employee's death, subject, however to the provisions of Section 4.1, and
payment of compensation for unused vacation days that have accumulated during
the calendar year in which such termination occurs).


5.4    Termination Without Cause. At any time the Corporation shall have the
right to terminate the Term of Employment by written notice to the Employee.
Upon any termination pursuant to this Section 5.4 (that is not a termination
under any of Sections 5.1, 5.2, 5.3, 5.5 or 5.6, the Corporation shall (i) pay
to the Employee any unpaid Base Salary through the effective date of termination
specified in such notice, (ii) pay to the Employee the accrued but unpaid
Incentive Compensation, if any, for any Bonus Period ending on or before the
date of the termination of the Employee’s employment with the Corporation, (iii)
continue to pay the Employee's Base Salary through six (6) months from the date
of termination hereunder (the “Continuation Period”), in the manner and at such
time as the Base Salary otherwise would have been payable to the Employee. The
Corporation shall have no further liability hereunder (other than for
reimbursement for reasonable business expenses incurred prior to the date of
termination, subject, however, to the provisions of Section 4.1, and payment of
compensation for unused vacation days that have accumulated during the calendar
year in which such termination occurs).


5.5
Termination by Employee.



a.The Employee shall at all times have the right, upon ninety (90) days written
notice to the Corporation, to terminate the Term of Employment.


b.Upon termination of the Term of Employment pursuant to this Section 5.5 (that
is not a termination under Section 5.6) by the Employee without Good Reason, the
Corporation shall (i) pay to the Employee any unpaid Base Salary through the
effective date of termination specified in such notice and (ii) pay to the
Employee his accrued but unpaid Incentive Compensation, if any, for any Bonus
Period ending on or before the termination of Employee’s employment with the
Corporation. The Corporation shall have no further liability hereunder (other
than for reimbursement for reasonable business expenses incurred prior to the
date of termination, subject, however, to the provisions of Section 4.1, and
payment of compensation for unused, paid personal days that have accumulated
during the calendar year in which such termination occurs).


c.Upon termination of the Term of Employment pursuant to this Section 5.5 (that
is not a termination under Section 5.6) by the Employee for Good Reason, the
Corporation shall pay to the Employee the same amounts that would have been
payable by the Corporation to the Employee under Section 5.4 of this Agreement
if the Term of Employment had been terminated by the Corporation without Cause.
The Corporation shall have no further liability hereunder (other than for
reimbursement for reasonable business expenses incurred prior to the date of
termination, subject, however, to the provisions of Section 4.1, and payment of
compensation for unused, paid personal days that have accumulated during the
calendar year in which such termination occurs).


a.For purposes of this Agreement, “Good Reason” shall mean (i) the assignment to
the Employee of duties substantially inconsistent with the Employee's position
(including status, offices, titles and reporting requirements), authority,
duties or responsibilities as contemplated by Section 1.2 of this Agreement, or
any other action by the Corporation which results





--------------------------------------------------------------------------------




in a substantial diminution in such position, authority, duties or
responsibilities, provided that, in order to claim relief under this Section,
Employee must (1) give Corporation written notice of such Good Reason and (2)
allow Corporation 15 days to cure following notice of same from Employee; (ii)
any failure by the Corporation to comply with any of the provisions of Article 3
of this Agreement, provided that, in order to claim relief under this Section,
Employee must (1) give Corporation written notice of such Good Reason and (2)
allow Corporation 15 days to cure following notice of same from Employee; (iii)
any purported termination by the Corporation of the Employee's employment
otherwise than for Cause pursuant to Section 5.1, or by reason of the Employee’s
disability pursuant to Section 5.2 of this Agreement, prior to the Expiration
Date. A change in job title or reporting lines will not alone qualify as Good
Reason. In addition, with regard to (i) above, a diminution in such position,
authority, duties or responsibilities for reasons of Cause shall not constitute
Good Reason.


5.6
Change in Control of the Corporation.



b.Payments. In the event that a Change in Control (as defined in paragraph (b)
of this Section 5.6) in the Corporation shall occur during the Term of
Employment, the Corporation shall (i) (1) pay to the Employee any unpaid Base
Salary through the effective date of termination, (2) pay to the Employee the
Incentive Compensation, if any, not yet paid to the Employee for any year prior
to such termination, at such time as the Incentive Compensation otherwise would
have been payable to the Employee, (3) pay to the Employee his Termination Year
Bonus, if any, at the time provided in Section 3.2 hereof, and (4) pay to the
Employee within thirty (30) days of the termination of his employment hereunder,
a single lump sum payment equal to 50% of the Employee’s annual Base Salary at
the time of the termination of the Employee’s employment with the Corporation,
less applicable withholdings and deductions and (ii) if Employee is
participating in the Corporation’s group health insurance plans on the effective
date of termination, and Employee timely elects and remains eligible for
continued coverage under the Consolidated Omnibus Budget Reconciliation Act
(“COBRA”), or, if applicable, state or local insurance laws, the Corporation
shall pay that portion of the Employee’s COBRA premiums that the Corporation was
paying prior to the effective date of termination for six (6) months following
the effective date of termination or for the continuation period for which the
Employee is eligible, whichever is shorter. The Corporation shall have no
further liability hereunder (other than for (x) reimbursement for reasonable
business expenses incurred prior to the date of termination, subject, however,
to the provisions of Section 4.1, and (y) payment of compensation for unused
paid, personal days that have accumulated during the calendar year in which such
termination occurs).


c.For purposes of this Agreement, the term “Change in Control” shall mean
approval by the shareholders of the Corporation of (i) a reorganization, merger,
consolidation or other form of corporate transaction or series of transactions,
in each case, with respect to which persons who were the shareholders of the
Corporation immediately prior to such reorganization, merger or consolidation or
other transaction do not, immediately thereafter, own more than 50% of the
combined voting power entitled to vote generally in the election of directors of
the reorganized, merged or consolidated company’s then outstanding voting
securities, in substantially the same proportions as their ownership immediately
prior to such reorganization, merger, consolidation or other transaction, or
(ii) a liquidation or dissolution of the Corporation or (iii) the sale of all or





--------------------------------------------------------------------------------




substantially all of the assets of the Corporation (unless such reorganization,
merger, consolidation or other corporate transaction, liquidation, dissolution
or sale is subsequently abandoned).


5.7    Resignation. Upon any termination of employment pursuant to this Article
5, the Employee shall be deemed to have resigned as an officer, and if he was
then serving as a director of the Corporation, as a director, and if required by
the Board, the Employee hereby agrees to immediately execute a resignation
letter to the Board.


5.8    Survival. The provisions of this Article 5 shall survive the termination
of this Agreement, as applicable.


6.
Restrictive Covenants.



6.1    Non-Competition. At all times while the Employee is employed by the
Corporation and for a two (2) year period after the termination of the
Employee’s employment with the Corporation for any reason other than by the
Corporation without Cause (as defined in Section 5.1 hereof) or by the Employee
for Good Reason (as defined in Section 5.5 hereof), the Employee shall not,
directly or indirectly, engage in or have any interest in any sole
proprietorship, partnership, corporation or business or any other person or
entity (whether as an Employee, officer, director, partner, agent, security
holder, creditor, consultant or otherwise) that directly or indirectly (or
through any affiliated entity) engages in competition with the Corporation (for
this purpose, any business that engages in the drug development business
utilizing those specific pharmaceutical compounds developed, licensed or owned
by the Corporation or any of its subsidiaries during his term of employment to
date of Employee’s Termination shall be deemed to be in competition with the
Corporation); provided that such provision shall not apply to the Employee's
ownership of Common Stock of the Corporation or the acquisition by the Employee,
solely as an investment, of securities of any issuer that is registered under
Section 12(b) or 12(g) of the Securities Exchange Act of 1934, as amended, and
that are listed or admitted for trading on any United States national securities
exchange or that are quoted on the National Association of Securities Dealers
Automated Quotations System, or any similar system or automated dissemination of
quotations of securities prices in common use, so long as the Employee does not
control, acquire a controlling interest in or become a member of a group which
exercises direct or indirect control or, more than five percent of any class of
capital stock of such corporation.


6.2    Nondisclosure. The Employee shall not at any time divulge, communicate or
use to the detriment of the Corporation or for the benefit of any other person
or persons, or misuse in any way, any Confidential Information (as hereinafter
defined) pertaining to the business of the Corporation. Any Confidential
Information or data now or hereafter acquired by the Employee with respect to
the business of the Corporation (which shall include, but not be limited to,
information concerning the Corporation's business plan, financial condition,
prospects, technology, customers, suppliers, sources of leads and methods of
doing business) shall be deemed a valuable, special and unique asset of the
Corporation that is received by the Employee in confidence and as a fiduciary,
and Employee shall remain a fiduciary to the Corporation with respect to all of
such information. For purposes of this Agreement, “Confidential Information”
means information disclosed to the Employee or known by the Employee as a
consequence of or through his employment by the Corporation (including
information conceived, originated, discovered or developed by the





--------------------------------------------------------------------------------




Employee) prior to or after the date hereof, and not generally known, about the
Corporation or its business. Notwithstanding the foregoing, nothing herein shall
be deemed to restrict the Employee from disclosing Confidential Information to
the extent required by law.


6.3    Non-solicitation of Executives and Clients. At all times while the
Employee is employed by the Corporation and for a two (2) year period after the
termination of the Employee’s employment with the Corporation for any reason,
the Employee shall not, directly or indirectly, for himself or for any other
person, firm, corporation, partnership, association or other entity (a) employ
or attempt to employ or enter into any contractual arrangement with any Employee
or former Employee of the Corporation, unless such Employee or former Employee
has not been employed by the Corporation for a period in excess of six months,
and/or (b) call on or solicit any of the actual or targeted prospective clients
and/or partners of the Corporation on behalf of any person or entity in
connection with any business competitive with the business of the Corporation,
nor shall the Employee make known the names and addresses of such clients or any
information relating in any manner to the Corporation's trade or business
relationships with such customers, other than in connection with the performance
of Employee's duties under this Agreement.


6.4    Books and Records. All books, records, and accounts relating in any
manner to the business of the Corporation, customers, clients or prospects of
the Corporation, reports documents analyses or any information whether prepared
by the Employee or otherwise coming into the Employee's possession, shall be the
exclusive property of the Corporation and shall be returned immediately to the
Corporation on termination of the Employee's employment hereunder or on the
Corporation's request at any time.


6.5    Definition of Corporation. Solely for purposes of this Article 6, the
term “Corporation” also shall include any existing or future subsidiaries of the
Corporation that are operating during the time periods described herein and any
other entities that directly or indirectly, through one or more intermediaries,
control, are controlled by or are under common control with the Corporation
during the periods described herein.


6.6    Acknowledgment by Employee. The Employee acknowledges and confirms that
(a) the restrictive covenants contained in this Article 6 are reasonably
necessary to protect the legitimate business interests of the Corporation, and
(b) the restrictions contained in this Article 6 (including without limitation
the length of the term of the provisions of this Article 6) are not overbroad,
overlong, or unfair and are not the result of overreaching, duress or coercion
of any kind. The Employee further acknowledges and confirms that his full,
uninhibited and faithful observance of each of the covenants contained in this
Article 6 will not cause his any undue hardship, financial or otherwise, and
that enforcement of each of the covenants contained herein will not impair his
ability to obtain employment commensurate with his abilities and on terms fully
acceptable to his or otherwise to obtain income required for the comfortable
support of his and his family and the satisfaction of the needs of his
creditors. The Employee acknowledges and confirms that his special knowledge of
the business of the Corporation is such as would cause the Corporation serious
injury or loss if he were to use such ability and knowledge to the benefit of a
competitor or were to compete with the Corporation in violation of the terms of
this Article 6. The Employee further acknowledges that the restrictions
contained in this Article 6 are intended to be, and shall be, for the benefit of
and shall be enforceable by, the Corporation’s successors and assigns.





--------------------------------------------------------------------------------






6.7    Reformation by Court. In the event that a court of competent jurisdiction
shall determine that any provision of this Article 6 is invalid or more
restrictive than permitted under the governing law of such jurisdiction, then
only as to enforcement of this Article 6 within the jurisdiction of such court,
such provision shall be interpreted and enforced as if it provided for the
maximum restriction permitted under such governing law.


6.8    Extension of Time. If the Employee shall be in violation of any provision
of this Article 6, then each time limitation set forth in this Article 6 shall
be extended for a period of time equal to the period of time during which such
violation or violations occur. If the Corporation seeks injunctive relief from
such violation in any court, then the covenants set forth in this Article 6
shall be extended for a period of time equal to the pendency of such proceeding
including all appeals by the Employee.


6.9    Survival. The provisions of this Article 6 shall survive the termination
of this Agreement, as applicable.


7.Mediation. In the event a dispute arises out of or relates to this Agreement,
or the breach thereof, and if the dispute cannot be settled through negotiation,
the parties hereby agree first to attempt in good faith to settle the dispute by
mediation administered by the American Arbitration Association under its
Employment Mediation Rules before resorting to litigation or some other dispute
resolution procedure.


8.Arbitration. Any dispute or controversy arising under or in connection with
this Agreement shall be settled exclusively by arbitration in Miami-Dade County,
Florida in accordance with the National Rules for the Resolution of Employment
Disputes of the American Arbitration Association then in effect (except to the
extent that the procedures outlined below differ from such rules or the parties
agree otherwise). Within thirty (30) days after written notice by either party
has been given that a dispute exists and that arbitration is required, each
party must select an arbitrator and those two arbitrators shall promptly, but in
no event later than thirty (30) days after their selection, select a third
arbitrator. The parties agree to act as expeditiously as possible to select
arbitrators and conclude the dispute. The selected arbitrators must render their
decision in writing. The cost and expenses of the arbitration and of enforcement
of any award in any court shall be borne equally by both parties. If advances
are required, each party will advance one-half of the estimated fees and
expenses of the arbitrators. Judgment may be entered on the arbitrators' award
in any court having jurisdiction. Although arbitration is contemplated to
resolve disputes hereunder, either party may proceed to court to obtain an
injunction to protect its rights hereunder, the parties agreeing that either
could suffer irreparable harm by reason of any breach of this Agreement. Pursuit
of an injunction shall not impair arbitration on all remaining issues.


9.Assignment. This Agreement is personal in nature and accordingly may not be
assigned by the Employee, in whole or in part, without the prior written consent
of the Corporation, which may be withheld in its sole discretion. The
Corporation may, in its sole discretion, assign this Agreement and all of its
rights, benefits and obligations hereunder, whether by agreement or by operation
of law.







--------------------------------------------------------------------------------




10.Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of Florida without regard to conflict of
laws issues.


12.Entire Agreement. This Agreement constitutes the entire agreement between the
parties hereto with respect to the subject matter hereof and, upon its
effectiveness, shall supersede all prior agreements, understandings and
arrangements, both oral and written, between the Employee and the Corporation
(or any of its affiliates) with respect to such subject matter. This Agreement
may not be modified in any way unless by a written instrument signed by both the
Corporation and the Employee.


13.Notices: All notices required or permitted to be given hereunder shall be in
writing and shall be personally delivered by courier, sent by registered or
certified mail, return receipt requested or sent by confirmed e-mail or
facsimile transmission addressed as set forth herein. Notices personally
delivered, sent by e-mail or facsimile or sent by overnight courier shall be
deemed given on the date of delivery and notices mailed in accordance with the
foregoing shall be deemed given upon the earlier of receipt by the addressee, as
evidenced by the return receipt thereof, or three (3) days after deposit in the
U.S. mail. Notice shall be sent (i) if to the Corporation, addressed to Brickell
Biotech, Inc., 2600 Southwest Third Avenue, Ste. 300, Miami, Florida 33129,
Attention: Secretary, and (ii) if to the Employee, to his address as reflected
on the payroll records of the Corporation, or to such other address as either
party hereto may from time to time give notice of to the other.


14.Benefits; Binding Effect. This Agreement shall be for the benefit of and
binding upon the parties hereto and their respective heirs, personal
representatives, legal representatives, successors and, where applicable,
assigns, including, without limitation, any successor to the Corporation,
whether by merger, consolidation, sale of stock, sale of assets or otherwise.


15.Severability. The invalidity of any one or more of the words, phrases,
sentences, clauses or sections contained in this Agreement shall not affect the
enforceability of the remaining portions of this Agreement or any part thereof,
all of which are inserted conditionally on their being valid in law, and, in the
event that any one or more of the words, phrases, sentences, clauses or sections
contained in this Agreement shall be declared invalid, this Agreement shall be
construed as if such invalid word or words, phrase or phrases, sentence or
sentences, clause or clauses, or section or sections had not been inserted. If
such invalidity is caused by length of time or size of area, or both, the
otherwise invalid provision will be considered to be reduced to a period or
area, which would cure such invalidity.


16.Waivers. The waiver by either party hereto of a breach or violation of any
term or provision of this Agreement shall not operate nor be construed as a
waiver of any subsequent breach or violation.


17.Damages. Nothing contained herein shall be construed to prevent the
Corporation or the Employee from seeking and recovering from the other damages
sustained by either or both of them as a result of its or his breach of any term
or provision of this Agreement. In the event that either party hereto brings
suit for the collection of any damages resulting from, or the injunction of any
action constituting, a breach of any of the terms or provisions of this
Agreement, then the party found to be at fault shall pay all reasonable court
costs and attorneys fees of the other.







--------------------------------------------------------------------------------




18.Section Headings. The section headings contained in this Agreement are for
reference purposes only and shall not affect in any way the meaning or
interpretation of this Agreement.


18.No Third Party Beneficiary. Nothing expressed or implied in this Agreement is
intended, or shall be construed, to confer upon or give any person other than
the Corporation, the parties hereto and their respective heirs, personal
representatives, legal representatives, successors and assigns, any rights or
remedies under or by reason of this Agreement.


19.Indemnification. Subject to limitations imposed by law, the Corporation shall
defend, indemnify and hold harmless the Employee to the fullest extent permitted
by law from and against any and all claims, damages, expenses (including
attorneys fees), judgments, penalties, fines, settlements, and all other
liabilities incurred or paid by his in connection with the investigation,
defense, prosecution, settlement or appeal of any threatened, pending or
completed action, suit or proceeding, whether civil, criminal, administrative or
investigative and to which the Employee was or is a party or is threatened to be
made a party by reason of the fact that the Employee is or was an officer,
Employee or agent of the Corporation, or by reason of anything done or not done
by the Employee in any such capacity or capacities, provided that the Employee
acted in good faith, in a manner that was not grossly negligent or constituted
willful misconduct and in a manner she reasonably believed to be in or not
opposed to the best interests of the Corporation, and, with respect to any
criminal action or proceeding, had no reasonable cause to believe his conduct
was unlawful. The Corporation also shall pay any and all expenses (including
attorney's fees) incurred by the Employee as a result of the Employee being
called as a witness in connection with any matter involving the Corporation
and/or any of its officers or directors. The provisions of this Section 19 shall
survive the termination of this Agreement.


IN WITNESS WHEREOF, the undersigned have executed this amended and restated
Agreement as of the Effective Date above written.


  Corporation:
 
Employee:
 
 
 
 
 
BRICKELL BIOTECH, INC.
 
 
 
A Delaware corporation
 
 
 
 
 
 
 
 
  By:
/s/ Patricia S. Walker
 
By:
/s/ Deepak Chadha
Patricia S. Walker MD, PhD
 
 
 
President and Chief Scientific Officer
 
 
Deepak Chadha, Individually
 
 
 
 
 
 
 
 
 
 










--------------------------------------------------------------------------------





ATTACHMENT “A”


Chief Regulatory, Preclinical and Quality Compliance Officer


The Chief Regulatory, Preclinical and Quality Compliance Officer is responsible
for providing strategic leadership and direction for all of Corporation’s global
product development projects, in addition to, overseeing the execution of
activities to support the Corporation’s registration goals. The Chief
Regulatory, Preclinical and Quality Compliance will design, develop and execute
long term strategies into short term goals for regulatory/clinical and CMC
strategies, in alignment with department, company and commercial goals. The
Chief Regulatory, Preclinical and Quality Compliance Affairs will report to the
Chief Scientific Officer.


Key Responsibilities:


•
This position will be expected to lead and collaborate with multiple internal
stakeholders to ensure that all programs are implemented in accordance with
project team strategies and in compliance with global regulatory agencies, and
that overall business strategies are translated to guarantee optimal time to
market for each of the Corporation’s product candidates.



Specific Responsibilities:


•
Serves as the global regulatory expert within the Corporation.

•
Coordinates and leads meetings with regulatory agencies.

•
Develops preclinical development strategies and policies.

•
Develops robust regulatory and compliance strategies and policies.

•
Ensures effective planning, preparation and submission of IND’s, CTA’s and NDA’s
in the U.S. and globally.

•
Develops, implements and assures quality and clinical quality assurance (CQA)
policies are in place and followed.

•
Works closely with the CMC, clinical and project teams and partners with project
team leaders to ensure all regulatory requirements are met, and all information
needed for registration and on going product availability is produced.

•
Serves as the lead for the preclinical and regulatory sub-teams and represent
preclinical and regulatory affairs on the project teams.

•
Builds, manages and effectively leads a team of preclinical, regulatory and
compliance global professionals and/or consultants.

•
Establishes project related goals and monitors timelines.

•
Manages the preclinical, regulatory and compliance budgets, timelines, including
staffing and hiring needs.

•
Establishes and manages relationships with external regulatory authorities and
maintains correspondence/communication and other records of interactions.

•
Informs Corporation’s senior management of changes in regulatory and compliance
directives, guidance, and regulations.

•
Advises staff members and colleagues on regulatory matters and provides guidance
in conducting studies that comply with FDA and global requirements.

•
Advises staff members and colleagues on quality and CQA compliance practices and
provides guidance and monitoring to assure such practices are adhered to.






--------------------------------------------------------------------------------






letterlogo.jpg [letterlogo.jpg]




August 28, 2019
Deepak Chadha
9 Dutchess Road
Franklin, MA 02038
Dear Mr. Chadha,
You are receiving this letter as an amendment to the employment agreement that
you previously signed between you and Brickell Biotech, Inc., a Delaware
corporation (the “Corporation”) effective August 1, 2016 (“Employment
Agreement”). All capitalized terms in this letter agreement not otherwise
defined in this letter agreement are defined in the Employment Agreement. The
Corporation desires to amend the Employment Agreement as noted below to clarify
language in the Change in Control Section of the Employment Agreement as
provided below.
First, effective as of the date of this letter agreement, the terms of Section
5.6 of the Employment Agreement are hereby deleted and replaced with the
following:
5.6    Change in Control of the Corporation.
a.    Payments. Upon termination of the Term of Employment due to a termination
by the Corporation without Cause or by the Executive with Good Reason during the
twenty-four (24) month period following a Change in Control (as defined in
paragraph (b) of this Section 5.6), the Corporation shall (i) (1) pay to the
Executive any unpaid Base Salary through the effective date of termination, (2)
pay to the Executive the Incentive Compensation, if any, not yet paid to the
Executive for any year prior to such termination, at such time as the Incentive
Compensation otherwise would have been payable to the Executive, (3) pay to the
Executive his Incentive Compensation, if any, at the time provided in Section
3.2 hereof that would otherwise be payable for the year in which such
termination occurs, and (4) pay to the Executive within thirty (30) days of the
termination of his employment hereunder, a single lump sum payment equal to 50%
of the Executive’s annual Base Salary at the time of the termination of the
Executive’s employment with the Corporation, less applicable withholdings and
deductions (provided that if such payments of Base Salary would otherwise
constitute deferred compensation subject to Section 409A, such payments shall be
made at such time and in such form as required to comply with Section 409A), and
(ii) if Executive is participating in the Corporation’s group health insurance
plans on the effective date of termination, and Executive timely elects and
remains eligible for continued coverage under the Consolidated Omnibus Budget
Reconciliation Act (“COBRA”), or, if applicable, state or local insurance laws,
the Corporation shall pay that portion of the Executive’s COBRA premiums that
the Corporation was paying prior to the effective date of termination for twelve
(12) months following the effective date of termination or for the continuation
period for which the Executive is eligible, whichever is shorter. The
Corporation shall have no further liability hereunder (other than for
reimbursement for reasonable business expenses incurred prior to the date of
termination, subject, however, to the provisions of Section 4.1, and payment of
compensation for unused




--------------------------------------------------------------------------------




paid, personal days that have accumulated during the calendar year in which such
termination occurs).
b.    For purposes of this Agreement, the term “Change in Control” shall mean
approval by the shareholders of the Corporation of (i) a reorganization, merger,
consolidation or other form of corporate transaction or series of transactions,
in each case, with respect to which persons who were the shareholders of the
Corporation immediately prior to such reorganization, merger or consolidation or
other transaction do not, immediately thereafter, own, directly or indirectly,
more than 50% of the combined voting power entitled to vote generally in the
election of directors of the reorganized, merged or consolidated company’s then
outstanding voting securities, in substantially the same proportions as their
ownership immediately prior to such reorganization, merger, consolidation or
other transaction, or (ii) a liquidation or dissolution of the Corporation or
(iii) the sale of all or substantially all of the assets of the Corporation
(unless such reorganization, merger, consolidation or other corporate
transaction, liquidation, dissolution or sale is subsequently abandoned).”
Second, by adding a new Section 20 in the Employment Agreement as follows:
20.    Section 409A of the Code.
(a)    General. The payments due under this Agreement are intended to comply
with Section 409A of the Internal Revenue Code of 1986, as amended (“Section
409A”) or an exemption thereunder and shall be construed and administered in
accordance with Section 409A. Notwithstanding any other provision of this
Agreement, payments of “nonqualified deferred compensation” provided under this
Agreement may only be made upon an event and in a manner that complies with
Section 409A or an applicable exemption. Any payments under this Agreement that
may be excluded from Section 409A either as separation pay due to an involuntary
separation from service or as a short-term deferral shall be excluded from
Section 409A to the maximum extent possible. To the extent Section 409A applies,
each installment payment provided under this Agreement shall be treated as a
separate payment. Any payments of “nonqualified deferred compensation” to be
made under this Agreement by reason of a termination of employment shall only be
made if such termination of employment constitutes a “separation from service”
under Section 409A. Notwithstanding the foregoing, the Corporation makes no
representations that the payments and benefits provided under this Agreement
comply with Section 409A and in no event shall the Corporation be liable for all
or any portion of any taxes, penalties, interest or other expenses that may be
incurred by Executive on account of non-compliance with Section 409A
(b)    Specified Employees. Notwithstanding any other provision of this
Agreement, if at the time of Executive’s termination of employment, he is a
“specified employee”, determined in accordance with Section 409A, any payments
and benefits provided under this Agreement that constitute “nonqualified
deferred compensation” subject to Section 409A that are provided to Executive on
account of his separation from service shall not be paid until the first payroll
date to occur following the six (6)-month anniversary of Executive’s termination
date (“Specified Employee Payment Date”). The aggregate amount of any payments
that would otherwise have been made during such six (6)-month period shall be
paid in a lump sum on




--------------------------------------------------------------------------------




the Specified Employee Payment Date, with interest thereon at one-hundred
percent (100%) of the applicable federal funds rate during such period, and
thereafter, any remaining payments shall be paid without delay in accordance
with their original schedule. If Executive dies during the six (6)-month period,
any delayed payments shall be paid to Executive’s estate in a lump sum upon
Executive’s death.
(c)    Reimbursements. To the extent required by Section 409A, each
reimbursement or in-kind benefit provided under this Agreement shall be provided
in accordance with the following: (i) the amount of expenses eligible for
reimbursement, or in-kind benefits provided, during each calendar year cannot
affect the expenses eligible for reimbursement, or in-kind benefits to be
provided, in any other calendar year; (ii) any reimbursement of an eligible
expense shall be paid to Executive on or before the last day of the calendar
year following the calendar year in which the expense was incurred; and (iii)
any right to reimbursements or in-kind benefits under this Agreement shall not
be subject to liquidation or exchange for another benefit.
You agree and acknowledge that your Employment Agreement remains in full force
and effect as amended by this letter agreement. You must sign and return this
amendment no later than August 29, 2019. If you do not sign and return this
amendment, your Employment Agreement shall remain in full force and effect as
drafted without regard to the clarifying changes in this amendment.
Sincerely,
Corporation:


Brickell Biotech, Inc.


By:
/s/ Andrew Sklawer



Name: Andrew Sklawer
Title: COO


Executive:




/s/ Deepak Chadha





Date: August 28, 2019




